ORDER

PER CURIAM.
AND NOW, this 30th day of May 2013, the Petition for Allowance of Appeal is GRANTED and the Order of the Superior Court is REVERSED pursuant to T.W. Phillips Gas and Oil Co. v. Jedlicka, 615 Pa. 199, 42 A.3d 261, 267 (2012) (providing that oil and gas leases are contracts and “must be construed in accordance with the terms of the agreement as manifestly expressed, and the accepted and plain meaning of the language used, rather than the silent intentions of the contracting parties, determines the construction to be given the agreement.”) (internal quotations omitted); and Hutchison v. Sunbeam Coal Corp., 513 Pa. 192, 519 A.2d 385, 388 (1986) (“The law will not imply a different contract than that which the parties have expressly adopted. To imply convenants on matters specifically addressed in the contract itself would violate this doctrine.”).
The Petitioners’ Joint Motion for Leave to File a Response to Respondent’s Answer to PAA is DENIED.